                                    UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA
                                          FLORENCE DIVISION

    James Abdula Wilson,    )                   Civil Action No.: 4:19-cv-02740-RBH
                            )
          Plaintiff,        )
                            )
    v.                      )                   ORDER
                            )
    George Debusk Jr.       )
                            )
          Defendants.       )
    ________________________)

           This matter is before the Court for review of the Report and Recommendation (“R & R”) of

    United States Magistrate Judge Thomas E. Rogers, III, who recommends summarily dismissing this

    case with prejudice.1 See ECF No. 16.

           The Magistrate Judge makes only a recommendation to this Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with this Court.

    See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

    determination of those portions of the R & R to which specific objection is made, and the Court may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

    the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Plaintiff has not filed objections to the R & R, and the time for doing so has expired.2 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the


1
          The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2)(e) (D.S.C.). The Court is mindful of its duty to liberally construe pro se filings. See Erickson v. Pardus,
551 U.S. 89, 94 (2007) (recognizing “[a] document filed pro se is to be liberally construed” (internal quotation marks
omitted)). But see United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012) (“Although courts must liberally
construe the claims of pro se litigants, the special judicial solicitude with which a district court should view pro se
filings does not transform the court into an advocate.” (internal citations, quotation marks, ellipsis, and brackets
omitted)).
2
          Plaintiff’s objections were due by November 12, 2019. See ECF Nos. 16 & 17.
    Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

    The Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

    Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection,

    a district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no

    clear error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P.

    72 advisory committee’s note)).

           Having reviewed the record for clear error, the Court ADOPTS AS MODIFIED3 the Magistrate

    Judge’s R & R [ECF No. 16] and DISMISSES this action without prejudice and without issuance and

    service of process.4

           IT IS SO ORDERED.



    Florence, South Carolina                                                         s/ R. Bryan Harwell
    December 9, 2019                                                                 R. Bryan Harwell
                                                                                     Chief United States District Judge




3
         The Court’s sole modification to the R & R is that dismissal is without prejudice. See, e.g., Russell v.
Guilford Cty. Municipality, 599 F. App’x 65 (4th Cir. 2015) (indicating a dismissal based on Heck v. Humphrey, 512
U.S. 477 (1994), should be without prejudice).
4
           The Court is dismissing this action without prejudice as explained in Footnote Three. The Magistrate Judge
already provided Plaintiff an opportunity to file an amended complaint, which he did. See ECF Nos. 8 & 11; see
generally Goode v. Cent. Virginia Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015); see, e.g., Grady v. White,
686 F. App’x 153, 154 n.* (4th Cir. 2017) (citing Goode and dismissing an appeal without remand “because the
[district] court previously afforded [the plaintiff] the chance to amend his complaint”).

                                                              2
